UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Amendment No. 1 to FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from TO Commission file number: 000-52158 Smoky Market Foods, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4748589 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1511 E. 2nd St. Webster City, IA 50595 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(866) 851-7787 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b02 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): oYesþNo As of September 30, 2011, the registrant had 103,725,361 shares of common stock outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company'sQuarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission onSeptember 30, 2011(the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART II OTHER INFORMATION Item 6.Exhibits See the Exhibit Index attached hereto following the signature page. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Smoky Market Foods, Inc. October 3, 2011 By:/s/Edward C. Feintech Date Edward C. Feintech, President & Chief Executive Officer October 3, 2011 By: /s/ Shane Campbell Date Shane Campbell Chief Financial Officer EXHIBIT INDEX Exhibit No. Exhibit Incorporated by Reference/ Filed Herewith Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer Previously filed Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer Previously filed Section 1350 Certification of Chief Executive Officer Previously filed Section 1350 Certification of Chief Financial Officer Previously filed 101.INS XBRL Instance Document Filed herewith 101.SCH XBRL Schema Document Filed herewith 101.CAL XBRL Calculation Linkbase Document Filed herewith 101.DEF XBRL Definition Linkbase Document Filed herewith 101.LAB XBRL Label Linkbase Document Filed herewith 101.PRE XBRL Presentation Linkbase Document Filed herewith
